Opinion filed April 21, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-22-00063-CR
                                    __________

                       MILTON R. HINSON, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 350th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 14942-D


                      MEMORANDUM OPINION
       Appellant, Milton R. Hinson, has filed a pro se notice of interlocutory appeal.
Appellant states in his notice of appeal that he is appealing a “Motion And Order To
Void Illegal Proceedings.” We dismiss the appeal.
       When this appeal was docketed, the clerk of this court wrote Appellant and
informed him that it did not appear that Appellant’s notice of appeal related to a
final, appealable order. We requested that Appellant respond and show grounds to
continue the appeal. Appellant has responded, but he has not shown grounds upon
which this appeal may continue.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Ragston v. State, 424 S.W.3d 49, 51–52 (Tex. Crim. App. 2014); Abbott v. State,
271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). Appellant’s notice of appeal
relates to the trial court’s purported denial of, or failure to rule on, a pretrial motion.
The trial court has not entered an appealable order in this cause; therefore, we have
no jurisdiction to entertain this appeal.
      Consequently, we dismiss this appeal for want of jurisdiction.


                                                       PER CURIAM


April 21, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            2